
	
		I
		112th CONGRESS
		2d Session
		H. R. 5929
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2012
			Ms. Velázquez (for
			 herself and Mr. Grimm) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Investment Company Act of 1940 to change the
		  asset coverage ratio and treatment of preferred stock for business development
		  companies, to allow business development companies to purchase, otherwise
		  acquire, or hold certain securities, and to direct the Securities and Exchange
		  Commission to revise rules under the Securities Act of 1933 relating to
		  business development companies.
	
	
		1.Short titleThis Act may be cited as the
			 Next Steps for Credit Availability
			 Act.
		2.Amendments to permit
			 business development companies to own investment advisersSection 60 of the Investment Company Act of
			 1940 (15 U.S.C. 80a–59) is amended by striking except that the
			 Commission shall not and inserting the following:
			
				except that—(1)section 12 shall not apply to the
				purchasing, otherwise acquiring, or holding by a business development company
				of any security issued by, or any other interest in the business of, any person
				who is an investment adviser registered under title II of this Act or who is an
				investment adviser to an investment company; and
				(2)the Commission
				shall not
				.
		3.Amendments to
			 expand access to capital for business development companiesSection 61(a) of the Investment Company Act
			 of 1940 (15 U.S.C. 80a–60(a)) is amended—
			(1)in paragraph (1),
			 by striking 200 and inserting 150;
			(2)in paragraph (2),
			 by inserting or which is a stock after
			 indebtedness; and
			(3)by inserting after
			 paragraph (4) the following new paragraph:
				
					(5)Section 18(a)(2) shall not apply to a
				business development company.
					.
			4.Parity for
			 business development companies regarding offering rules
			(a)Revision to
			 rulesNot later than 180 days
			 after the date of enactment of this Act, the Securities and Exchange Commission
			 shall revise any rules (or any successor rules) to the extent necessary to
			 allow a business development company that has filed an election pursuant to
			 section 54 of the Investment Company Act of 1940 (15 U.S.C. 80a–60(a)) to use
			 the securities offering rules that are available to other issuers that are
			 required to file reports under section 13 or section 15(d) of the Securities
			 Exchange Act of 1934 (Public Law 73–404; 48 Stat. 881). Any action that the
			 Commission takes pursuant to this subsection shall include the following:
				(1)The Commission
			 shall revise rule 405 under the Securities Act of 1933 (17 C.F.R.
			 230.405)—
					(A)to remove the
			 exclusion of a business development company from the definition of a well-known
			 seasoned issuer provided by that rule; and
					(B)to add registration statements filed on
			 Form N–2 to the definition of automatic shelf registration
			 statement provided by that rule.
					(2)The Commission
			 shall revise rules 168 and 169 under the Securities Act of 1933 (17 C.F.R.
			 230.168 and 230.169) to remove the exclusion of a business development company
			 from an issuer that can use the exemptions provided by those rules.
				(3)The Commission shall revise rules 163 and
			 163A under the Securities Act of 1933 (17 C.F.R. 230.163 and 230.163A) to
			 remove a business development company from the list of issuers that are
			 ineligible to use the exemptions provided by those rules.
				(4)The Commission shall revise rule 134 under
			 the Securities Act of 1933 (17 C.F.R. 230.134) to remove the exclusion of a
			 business development company from that rule.
				(5)The Commission shall revise rules 138 and
			 139 under the Securities Act of 1933 (17 C.F.R. 230.138 and 230.139) to
			 specifically include a business development company as an issuer to which those
			 rules apply.
				(6)The Commission shall revise rule 164 under
			 the Securities Act of 1933 (17 C.F.R. 230.164) to remove a business development
			 company from the list of issuers that are excluded from that rule.
				(7)The Commission
			 shall revise rule 433 under the Securities Act of 1933 (17 C.F.R. 230.433) to
			 specifically include a business development company that is a well-known
			 seasoned issuer as an issuer to which that rule applies.
				(8)The Commission
			 shall revise rule 415 under the Securities Act of 1933 (17 C.F.R.
			 230.415)—
					(A)to state that the registration for
			 securities provided by that rule includes securities registered by a business
			 development company on Form N–2; and
					(B)to provide an exception for a business
			 development company from the requirement that a Form N–2 registrant must
			 furnish the undertakings required by item 34.4 of Form N–2.
					(9)The Commission
			 shall revise rule 497 under the Securities Act of 1933 (17 C.F.R. 230.497) to
			 include a process for a business development company to file a form of
			 prospectus that is parallel to the process for filing a form of prospectus
			 under rule 424(b).
				(10)The Commission shall revise rules 172 and
			 173 under the Securities Act of 1933 (17 C.F.R. 230.172 and 230.173) to remove
			 the exclusion of an offering of a business development company from those
			 rules.
				(b)Revision to Form
			 N–2The Commission shall
			 revise Form N–2—
				(1)to include an item or instruction that is
			 similar to item 12 on Form S–3 to provide that a business development company
			 that meets the requirements of Form S–3 shall incorporate by reference its
			 reports and documents filed under the Securities Exchange Act of 1934 into its
			 registration statement filed on Form N–2; and
				(2)to include an instruction (that is similar
			 to the instruction regarding automatic shelf offerings by well-known seasoned
			 issuers on Form S–3) to provide that a business development company that is a
			 well-known seasoned issuer may file automatic shelf offerings on Form N–2 (or
			 any successor form).
				
